DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the entire rifle, which includes the stock, being encased in the rigid exoskeleton must be shown or the feature(s) canceled from the claim(s). It is noted that the claims make a distinction between the language “encased” (claims 11 and 15) and “at least part…encased” (claims 1 and 13). The recitation that a component (barrel) is at least partly encased in a rigid exoskeleton merely requires that at least part of the barrel is inside the exoskeleton. Thus, it follows that the recitation that the entire rifle is encased in a rigid exoskeleton requires that the entire rifle is fully contained within the rigid exoskeleton. The drawings do not show the entire rifle, which is recited in the claims as including the stock, fully contained within the rigid exoskeleton. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1-19 are objected to because of the following informalities:
The reference numeral found in the claims are placed in brackets instead of parentheses. Reference numerals noted in the claims must be placed in parentheses. 
Claims 10, 11, and 15 each recite the term “breach.” This appears to be a typographical error intended to read “breech.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "high precision" in claims 1, 11, 13, 14, and 15 is a relative term which renders the claim indefinite.  The term "high precision" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What tolerance(s) is covered/precluded by the term “high precision?” For purposes of examination, the examiner will consider a matching interface geometry and engaged fit as corresponding with “high precision.”
Claims 1, recites the limitation "the arrangement" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the assembly.” Correction and/or clarification.
Claim 3 recites the limitation "the length of the barrel closest to the muzzle" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a length of the barrel closest to the muzzle.” Correction and/or clarification are required.
Claim 4 recites the limitation "the length of the barrel between the muzzle and the action" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a length of the barrel between the muzzle and the action.” Correction and/or clarification are required.

Claims 11, recites the limitation "the arrangement" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the assembly.” Correction and/or clarification.
Claim 12 recites the limitations "the muzzle” and “the action” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the examiner will consider said terms as “a muzzle” and “an action.” Correction and/or clarification are required.
Claims 14, recites the limitation "the arrangement" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the assembly.” Correction and/or clarification.
Claims 15, recites the limitation "the arrangement" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the assembly.” Correction and/or clarification.
The term "precision, long-range rifle" in claim 16 is a relative term which renders the claim indefinite.  The terms “precision" and “long-range” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that they fail to point out what is included or excluded by the claim language.  These claims are omnibus type claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brixius (7353741).

an elongate, tubular shaft extending coaxially with the barrel at least partially between the muzzle and the action such that it defines a rigid exoskeleton within which at least part of the barrel is encased (figures 4 and 5, shaft 410); and 10
an elongate, tubular barrel stabilizer which is snug-fitted with high precision over at least a portion of the barrel, such that it is radially positioned between the barrel and the tubular exoskeleton and stabilises the barrel into radial contact with the exoskeleton (figures 4-6, barrel stabilizer 430); 
the assembly being such that the exoskeleton and barrel 15stabiliser jointly mitigate and absorb radial displacement of the barrel while a projectile is being fired (col. 7, lns. 19-35).
In reference to claim 2, Brixius discloses the claimed invention (figures 4 and 5).
In reference to claim 4, Brixius disclose the claimed invention (figures 4 and 5).
In reference to claim 5, Brixius discloses the claimed invention (figures 4-6, barrel stabilizer 430 shown as having six spacers, i.e., six fins, with radial chambers theretween).
In reference to claim 7, Brixius discloses the claimed invention (figure 4, the securing means comprising element 420 and the frustoconical shoulder of the barrel).
In reference to claim 8, Brixius discloses the claimed invention (col.7, lns. 19-35).

In reference to claims 12 and 13, Brixius discloses the claimed invention, as set forth above in the reference 1.
In reference to claims 14, Brixius discloses the claimed invention, as set forth above in the reference 1.
In reference to claim 16, Brixius discloses the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brixius in view of Lagenbeck (10584933).
In reference to claim 3, Brixius discloses the claimed invention, except for wherein the barrel stabilizer is configured such that it extends approximately one third the length of the barrel closest to the muzzle. Brixius shows the barrel stabilizer and shaft extend approximately the entire length of the barrel as a singular assembly. However, Lagenbeck teaches that it is known to form a barrel stabilizer, similar to that of Brixius, in two sections to accommodate a gas block for a gas operating system (for semi-automatic fire); one of the sections extends approximately one third the length of the barrel closest to the muzzle (figure 15, sections 500 and 600). Thus, it would have 
In reference to claim 6, it is noted that Brixius discloses a number of spacers spaced at regular intervals about the circumference of the tubular body, wherein the spacers radially extend between the tubular body and the exoskeleton such that they frictionally engage the tubular body with the exoskeleton and a plurality of radial chambers (one radial chamber between each pair of spacers). Thus, Brixius discloses the claimed invention, except for wherein the spacers are spaced at regular intervals along the length of the tubular body in lieu of about the circumference thereof. However, Brixius explicitly contemplates various other shapes and designs for the barrel stabilizer, i.e., fin element (col. 7, lns. 41-43). Further, Lagenbeck teaches another known shape/design for a fin element that includes spacers spaced at regular intervals along the length of a tubular body (figure 18, 23, or 24). Thus, it would have been obvious to a person of ordinary skill in the art to form the barrel stabilizer, i.e., fin element, of Brixius with spacers spaced at regular intervals along the length of the tubular body, in lieu of about the circumference thereof, since Brixius explicitly contemplates other shapes and designs for the fin element; the substitution would provide predictable barrel stiffening and heat dissipation.


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McQueen (4327626), Manshel (3118243), Davies et al. (7646496), Johnson (8312663), Hogg (2249899), Bellows (2795881), and Martin (2020/0166304).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641